Title: Henry Laurens to the Other American Peace Commissioners, 10 June 1783
From: Laurens, Henry
To: Other American Peace Commissioners


          
            Gentlemen,
            Tuesday Morning, 4 oClock 10. June 1783.
          
          This Moment landed— As a Boat is going
            over to Calais, the inclosed Proclamation may possibly
            arrive new to you. To me it wears the Aspect of one Part of a commercial Treaty. I shall not wonder,
            should I see our Friend, D. H. in London this Week. I purpose Lodging there to night. There &
            every where, I shall be as I am, Your faithful However feeble Aid & obedient
            Servant.
          
            (signed) Henry Laurens
            To His Exy. Dr. Franklin, &c.
          
        